DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the warm hydrogen stream" in line 10 lacks antecedent basis. The limitation should read as –the one or more warm hydrogen stream--.
Claim 1 recites the limitation "the hydrogen stream" in line 10 lacks antecedent basis. The limitation should read as --the first hydrogen stream--.
Claim 3 recites the limitation wherein “the first fraction is removed downstream of the compressor” renders the claim indefinite. It is unclear the compressor is the same compressor as claimed in claim 1 or a different compressor. According to the elected invention (fig. 4, 5), the compressor is a different compressor than a different compressor than what is claimed in claim 1. Therefore, “the compressor” should read as –a compressor--.
Claim 8 recites the limitation wherein “product hydrogen stream is removed downstream of the compressor” renders the claim indefinite. It is unclear the compressor is the same compressor as claimed in claim 1 or a different compressor. According to the elected invention (fig. 4, 5), the compressor is a different compressor than what is claimed in claim 1. Therefore, “the compressor” should read as –a compressor--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2010/0272634) in view of Ahmed et al. (US 2012/0148472).
In regard to claim 1, Schwartz teaches a method of liquefying hydrogen, comprising: 
dividing a first hydrogen stream (10/18/26) into a first portion (34) and a second portion (36) (See fig. 1, 3),
dividing the second portion (36) into at least a first fraction (68) and a second fraction (66) (See fig. 1, 3),
introducing the first fraction (68) into a refrigeration cycle of a hydrogen liquefaction unit (heat exchanger 52), thereby liquefying the first portion (34/44—stream 44 liquefied in HX 52 and produce a liquefied stream 56) and the first fraction (68) becoming a warm hydrogen stream (see fig. 1, 3; 0050, 0053),
withdrawing one or more warm hydrogen stream (stream 88 withdrawn from HX 52) from the hydrogen liquefaction unit (52), and returning the warm hydrogen stream to the hydrogen stream (See at least fig. 1, 3; ¶ 0053), 
Schwartz teaches a second fraction, but does not teach the second fraction is combined with a nitrogen stream to form an ammonia synthesis gas stream, wherein the second fraction and the nitrogen stream are compressed in the same compressor after being combined.
However, Ahmed teaches a process for ammonia production, wherein Ahmed teaches a hydrogen fraction (15) is combined with a high-pressure nitrogen stream (27) to form an ammonia synthesis gas stream, wherein the hydrogen fraction (15/16) and the nitrogen stream (27) are compressed in the same compressor (via compressor C3) after being combined (See fig. 1; ¶ 0093, 0099).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process Schwartz by combining the second fraction of hydrogen with a nitrogen, based on the teaching of Ahmed, since it has been shown that combining prior art elements to yield predictable results is obvious whereby by combining the hydrogen with a nitrogen stream would help the process of Ishimaru in order to produce ammonia as a product. 

In regard to claim 3, Schwartz teaches the method of claim 1, wherein the first fraction (68) is removed downstream of the compressor (14/16) (See Schwartz fig. 1, 3).
In regard to claim 8, Schwartz teaches the method of claim 1, wherein product hydrogen stream (56) is removed downstream of the compressor (14/16) (See Schwartz fig. 1, 3).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Schwartz et al. US 2010/0272634)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763